Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 5290116).
Regarding claim 1, Chang discloses a nib (100 in Figs. 4-5) for a valve-free free ink writing felt pen  comprising a first end configured to deliver ink to a writing support and second end, opposite the first end, configured to be inserted in a nib receiving part (12) of the valve-free free ink writing felt pen, the first end and the second end defining an axial direction of the nib, the nib comprising a main body (100) made of porous hydrophilic material (felt, col. 2, ll. 50-52) and comprising one or more insert (200) made of porous hydrophobic material (col. 2, ll. 56-67), the one or more insert being configured to allow intake of air from the outside of a free ink tank of the valve-free free ink writing felt pen into the free ink tank and avoid ink leakage outside the free ink tank (col. 3, ll. 38-52).
Regarding claim 2, Chang discloses the nib according to claim 1, wherein the one or more insert(s) is configured to be in part in contact with an internal surface of the nib receiving part when the nib is received in the nib receiving part (Fig. 4).  
Regarding claim 3, Chang discloses the nib according to claim 2, wherein the one or more insert has a ring shape (200 encircles the capillary stick 100 and therefore has a ring shape).
Regarding claim 6, Chang discloses the nib according to claim 1, wherein the one or more insert comprises polytetrafluoroethylene or silicon (polytetrafluoroethylene, col. 2, ll. 56-59).
Regarding claim 15, Chang discloses a valve-free free ink writing felt pen (10C) comprising a free ink tank (11), a nib 5receiving part (12) and a nib according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Nobuo (US 4710331).
Regarding claim 5, Chang teaches the nib according to claim 1, but does not teach that the one or more insert is made of sintered particles.
Chang does teach that the insert may be made of PFTE.
Nobuo teaches forming a PFTE membrane of sintered particles (Abstract).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the insert of Chang of sintered particles in view of Nobuo’s teaching of forming PTFE membranes of sintered particles.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Kwan (US 7481593).
Regarding claim 7, Chang teaches the nib according to claim 1, but does not teach that the one or more insert comprises a hydrophilic material with a hydrophobic local treatment.
Kwan teaches that a hydrophobic insert (11) may be formed of a hydrophilic material with a hydrophobic local treatment (col. 4, ll. 1-6).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have made the device of Chang with an insert that comprises a hydrophilic material with a hydrophobic local treatment, wherein doing so would merely be replacing one known hydrophobic filter with another.
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claims 1 and 15 above, and further in view of Rolion (US 8177448).
Regarding claim 8, Change teaches the nib according to claim 1, but does not teach that the nib comprises an abutment surface configured to cooperate with an abutment element of the nib receiving part when the nib is received in the nib receiving part.
Rolion teaches a nib with an abutment surface (31) configured to cooperate with an abutment element (4) of the nib receiving part when the nib is received in the nib receiving part.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the nib of Chang with an abutment surface configured to cooperate with an abutment element of the nib receiving part when the nib is received in the nib receiving part as taught by Rolion for the purpose of better retaining the nib in place (col. 4, ll. 35-41).
Regarding claim 16, Chang teaches the pen according to claim 15, but does not teach that the nib receiving part comprises one or more axial abutment element of the nib into the nib receiving part.
Rolion teaches a nib receiving part that comprises one or more axial abutment element (4) of the nib into the nib receiving part.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the nib receiving part of Chang to have one or more axial abutment element of the nib into the nib receiving part for the purpose of better retaining the nib in place (col. 4, ll. 35-41).
Claim(s) 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Srinivasan (US 2013/0046040).
Regarding claims 9 and 10, Chang teaches the nib according to claim 1, but does not teach that the nib is a sintered powder nib comprising polypropylene or polyethylene.
Srinivasan teaches a capillary nib (¶0053) formed of sintered polyethylene (¶0001).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the felt nib of Chang with the sintered polyethylene nib of Srinivasan, wherein doing so would merely be a matter of simple substitution of one known capillary nib with another with predictable results.
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Suzuki (US 4838723).
Regarding claims 11-12, Chang teaches the nib according to claim 1, but does not teach that the nib comprises fibers agglomerated by a resin, wherein the fibers comprise polyester, acrylic, polyamide or polyacrylonitrile and the resin comprises polyurethane or urea aminoplast.
Suzuki teaches a nib that comprises fibers (21) agglomerated by a resin (22), wherein the fibers comprise polyester, acrylic, polyamide or polyacrylonitrile (polyamide, col. 3, ll. 8-15) and the resin comprises polyurethane or urea aminoplast (polyurethane, col. 3, line 66 to col. 4, line 4).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the felt nib of Chang with a nib that comprises fibers agglomerated by a resin, wherein the fibers comprise polyester, acrylic, polyamide or polyacrylonitrile and the resin comprises polyurethane or urea aminoplast as taught by Suzuki, wherein doing so would merely be a matter of simple substitution of one known capillary nib for another with predictable results.
Claim(s) 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang as applied to claim 1 above, and further in view of Nakajima (US 10336129).
Regarding claims 13-14, Chang teaches the nib according to claim 1, but does not teach that the nib is an extruded nib, wherein the extruded nib comprises polyacetal, polypropylene or polyethylene.
Nakajima teaches an extruded nib (col. 9, ll. 5-8), wherein the extruded nib comprises polyacetal, polypropylene or polyethylene (polyacetal, col. 8, ll. 5-8).
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have replaced the nib of Chang with an extruded nib, wherein the extruded nib comprises polyacetal, polypropylene or polyethylene as taught by Nakajima, wherein doing so would merely have been a matter of simple substitution of one capillary nib for another with predictable results.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. CA 2011485 is cited as teaching a hydrophobic vent.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787. The examiner can normally be reached Monday-Friday, 7-3 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754